Title: From John Adams to Timothy Pickering, 10 July 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy July 10 1799

I have sent all the papers inclosed in yours of the 2d to Capt. Little. If however I should see Capt Little before he sails, I know not but I might with propriety, communicate to him some idea of his destination, because the reason you assign, for concealing his instructions, has ceased by the publication of the proclamation, relative to the trade of St Domingo
I have the honor to be Sir your most obedient
